Exhibit 10.24

Rayonier Outside Directors Compensation Program

[2006] Cash Deferral Option Agreement

This Agreement is made by and between Rayonier Inc. (hereinafter the “Company”)
and the undersigned individual Non-Employee Director of the Company (hereinafter
the “Director”).

WHEREAS, the Director is and will be serving as a Director of the Company; and

WHEREAS, the Company desires to assist the Director in providing for the
Director’s retirement;

NOW THEREFORE, in consideration of the premises and the mutual promises herein,
the parties hereto agree as follows:

 

  1.

Deferral Election. The undersigned Director hereby irrevocably elects to defer
the Deferred Portion of cash Annual Retainer and/or Meeting Fees that the
Director would have received as a Director of the Company for services rendered
for calendar year [2006], and such deferred portion of cash Annual Retainer
and/or Meeting Fees shall not be paid to the Director, where otherwise payable,
but rather shall be set aside in an account (the “Account”), which shall remain
the sole property of the Company. For purposes of this Agreement, the Account
shall be credited with interest thereon at a rate equal to the Prime Rate as
reported in The Wall Street Journal, adjusted and compounded annually as of each
December 31 during the term of this Agreement.

The Deferred Portion shall be the following percentage or specific dollar amount
for calendar year [2006] Annual Retainer and/or Meeting Fees otherwise payable
in [2006]:

 

Annual Retainer      Meeting Fees    

            % or $            

  and/or                    % or $                

(choose one)

     (choose one)

 

  2.

Payment Terms. The amount in the Account shall be paid to the Director in a
single lump sum on the date the Director attains age 72 or later upon the
conclusion of the Director’s then current term as a Director or upon his earlier
termination as a Director of the Company in full satisfaction of its obligations
under this Agreement.

 

  3.

Beneficiary Designation. In the event the Director dies prior to payment of the
Account, the amount in the Account shall be paid in a single lump sum to the
beneficiary designated by the Director on the Beneficiary Designation (on the
reverse side hereof). If no beneficiary is designated or no designated
beneficiary survives the Director, the beneficiary will be the Director’s
estate. The Director may change beneficiary(ies) at any time by written notice
to the Company, attention Senior Vice President, Administration and Corporate
Secretary.

 

  4.

Miscellaneous. This Agreement shall not impose any obligation on the Company to
continue the Director as a Director, nor shall it impose an obligation on the
Director to continue to serve as a Director. This Agreement shall be construed
in all respects under the laws of the State of Florida.

IN WITNESS WHEREOF, the parties here have caused this Agreement to be duly
executed effective as of ______________, [2005], for calendar year [2006].

 

Rayonier Inc.       Director  

 

 

 

   

 

 

 

W. E. Frazier, III   Date     «FormName»   Date

SVP, Administration

and Corporate Secretary

       

Defer\Directors\2006\Option Agreement



--------------------------------------------------------------------------------

RAYONIER OUTSIDE DIRECTORS COMPENSATION PROGRAM

BENEFICIARY DESIGNATION

I hereby designate the following beneficiary(ies) to be paid my entire Account
in the event of my death.

 

SECTION A.  

PRIMARY BENEFICIARY(IES) Check box(es) and complete percentage. If you have
checked Box 3, complete the additional information requested.

  1. ¨                %  

To my Spouse at time of death or, if none, the Alternate Beneficiary(ies)
designated in Section B.

  2. ¨                %  

To my Children who survive me, in equal shares, or all to the one who survives
me provided that, if any such child predeceases me leaving any descendants who
survive me, such descendants shall receive, per stirpes, the share such deceased
child would have received if surviving.

  3. ¨                %  

To my other Primary Beneficiary(ies) who survive me* in the indicated
percentages:

    Name   Social Security No.    Percentage    

 

 

 

  

 

  %  

 

 

 

  

 

  %  

 

 

 

  

 

  %  

 

 

 

  

 

  %  

 

 

 

  

 

  %

   Total   

100

  %

4. ¨                %    To my Estate          TOTAL   100  %       

SECTION B.   

ALTERNATE BENEFICIARY(IES) Check one box. If no box is checked, the Alternate
Beneficiary is your Estate. Any balance in my Account not distributed to the
above shall be distributed as follows:

  ¨   

To my Children who survive me, in equal shares, as provided in No. 2 above

  ¨   

To the following Alternate Beneficiary(ies) who survive me* in the indicated
percentages:

     Name    Social Security No.    Percentage     

 

  

 

  

 

  %   

 

  

 

  

 

  %   

 

  

 

  

 

  %   

 

  

 

  

 

  %   

 

  

 

  

 

  %

   Total   

100

  %

--------------------------------------------------------------------------------

*

If a beneficiary does not survive me, the amount which would have been
distributed to that beneficiary shall be distributed to the other named
beneficiary(ies) who survive me, in the proportion that the percentage indicated
as passing to each such surviving beneficiary bears to the percentage indicated
as passing to all the surviving beneficiaries. Payment to a minor beneficiary
shall be to the legally appointed guardian of his/her estate, unless otherwise
permitted by law.

 

 

     

 

«FormName»

      Date